                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                          Case No. 8:09-cr-417-T-30MAP

CORNELIUS T. WHITFIELD

                MOTION TO WITHDRAW AS COUNSEL

      The United States of America requests the Clerk of Court to withdraw the

name of Assistant United States Attorney Yvette Rhodes in this case. AUSA

Rhodes was assigned to this case as co-counsel to address the defendant’s

eligibility for a sentence reduction pursuant to Amendment 782 of the

sentencing guidelines. AUSA Rhodes is no longer assigned as co-counsel for the

United States. The government is represented in this matter by AUSA Matthew

Hart Perry.

                                       Respectfully submitted,

                                       MARIA CHAPA LOPEZ
                                       United States Attorney

                                By:    s/ Yvette Rhodes
                                       YVETTE RHODES
                                       Assistant United States Attorney
                                       Appellate Division
                                       Florida Bar No. 508527
                                       400 N. Tampa St., Ste. 3200
                                       Tampa, FL 33602
                                       Telephone: (813) 274-6000
                                       Facsimile: (813) 274-6102
                                       E-Mail: yvette.rhodes@usdoj.gov
                          CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.


                                          s/ Yvette Rhodes
                                          YVETTE RHODES
                                          Assistant United States Attorney
